IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

DONALD J. TRUMP, in his capacity as

a candidate for President of the United
States,

Plaintiff,

V. CIVIL ACTION FILE NO.::

)
)
)
)
)
)
)
) 1:20-cv-053 10-MHC
BRIAN P. KEMP, in his official capacity _)
as Governor of the State of Georgia; )
BRAD RAFFENSPERGER, in his official _ )
capacity as Georgia Secretary of State, )
)
)
)

Defendants.

NOTICE OF VOLUNTARY DISMISSAL
COMES NOW THE PLAINTIFF, by and through the undersigned counsel,
and respectfully requests this Honorable Court Dismiss the above captioned case
without prejudice due to an out of court settlement agreement pursuant to Fed. R.

Civ. P. 41, and as otherwise allowed by law.

Respectfully submitted, this 7th day of January;.2021.

—

FIRM, LLC

 

RTR IL PERT
- Attorneys for Plaintiff

Georgia Bar No. 352877

  
    

& BINGHAM tLe

CHRISTOPHER S. ANULEWICZ
t (404) 962-3562

f: (866) 320-6758

e: canulewicz@baich.com

January 3, 2021
VIA EMAIL

Kurt R. Hilbert

The Hilbert Law Firm, LLC
205 Norcross Street
Roswell, GA 30075

Re: Donald J. Trump, et al. v. Brad Raffensperger, et al.
Superior Court of Fulton County; Civil Action No. 2020CV343255 and related litigation

Dear Kurt:

As you are aware, President Trump held a telephone conference with Secretary of State
Raffensperger yesterday. In that call, the Secretary of State’s General Counsel, Ryan Germany,
reiterated our consistent position to you regarding resolution of this case. As Mr. Germany said, we are
still willing to cooperatively share information with you outside the pending litigation on the condition
that all currently pending suits against the Governor, the Secretary of State and/or the members of the
State Election Board be voluntarily dismissed. Absent dismissal, we have no choice but to remain ina
litigation posture and to continue resolving these disputes in court.

The allegations and evidence in the Petition related to the November 3, 2020 Election have been
thoroughly examined. That examination shows the claims: (1) are factually wrong; (2) are based on
improper speculation and faulty data and data analysis; (3) lack substantive legal merit; (4) are moot;
and (5) are procedurally deficient. As you know, even one of your own “experts,” Mr. Braynard,
recanted many of the positions relied upon in your lawsuits in his testimony before the Georgia House
of Representatives Government Affairs Committee. Your other main “expert,” Mr. Geels, admits his
positions are speculative at best. We detail our position on the claims raised in our extensive filings with
the court and in the affidavits accompanying these filings. There have already been three state election
challenges contesting the Presidential Election that have been finally dismissed by Georgia courts. Now
that your firm has withdrawn the improvidently filed notice of appeal that was delaying resolution of the
currently pending cases, we anticipate a swift resolution of those cases in favor of the State should these
cases proceed in litigation.

The pending cases continue the pursuit of baseless and disproven theories to incorrectly claim
there is a problem with Georgia’s Election results, despite a hand recount during the statewide audit as
Kurt R. Hilbert
January 3, 2021
Page 2

well as the subsequent recount all confirming the initial Georgia Election results. If your team is serious
about understanding the facts, rather than simply attacking the actual results of the Election, we are
willing to share as much information as we can. To do so outside the litigation context, all pending cases
challenging the Election must be terminated. If the various lawsuits are not dismissed, we will continue
to litigate these issues in court, including pursuing our resolution of our dispositive motions seeking
dismissal because of the myriad of legally fatal procedural and factual errors in the filed election
challenge. Either process will further validate the State’s certification of the Georgia Election.

If you wish to meet, I am happy to host you at my office tomorrow morning following
confirmation of voluntary dismissal of all pending actions against Georgia state officials. If your team
and clients elect to pursue this course rather than continued litigation, please note you will need to bring
electronic (Excel) copies of the Exhibits to Mr. Braynard’s and Mr. Geels’ reports in order to speed our
demonstration to your team of why your proffered evidenced does not support the conclusions that you

have asserted in your court filings to date. You have my contact information and cell phone. Please call
me if you wish to proceed.

Sincerely,

Op)

Christopher S. Anulewicz

CSA:sgh
THE HILBERT LAW FIRM

KURT HILBERT A LIMITED LIABILITY COMPANY To CONTACT WRITER:
MANAGING MEMBER EMAIL: KHILBERT@HILBERTLAW.COM

MAILING ADDRESS: DIRECT DIAL: 770-551-9310 Ext 101
OF COUNSEL 205 NORCROSS STREET FACSIMILE: 770-551-9311
MELANIE ELLWANGER ROSWELL, GA 30075 WEBSITE: www. hilbertlaw.com
SUSAN GREEN MILLER

ELENt C. BAFAS

January 6, 2020

THE ENTIRETY OF THIS LETTER AND THE LETTER ITSELF
IS FOR PURPOSES OF COMPROMISE AND SETTLEMENT
DISCUSSIONS ONLY AND SHALL BE HELD STRICTLY
CONFIDENTIAL AND SHALL NOT BE DISCLOSED TO ANY
LEGAL PERSON OTHER THAN COUNSEL FOR THE PARTIES
AND THE PARTIES THEMSELVES ADDRESSED IN THIS
LETTER. 0O.C.G.A. § 24-4-408 et seq. OTHER THAN FOR
PURPOSES OF NOTICE OF SETTLEMENT TO ANY COURT

VIA EMAIL: canulewicz@balch.com

Christopher M. Carr

Office of the Attorney General
Georgia Department of Law
40 Capitol Square SW
Atlanta, Georgia 30334

Christopher S. Anulewicz

BALCH & BINGHAM LLP

30 Ivan Allen Jr., Blvd. N.W., Suite 700
Atlanta, Georgia 30308

RE: ACCEPTANCE OF YOUR SETTLEMENT OFFER LETTER DATED JANUARY
3, 2021

Dear General Carr and Mr. Anulewicz:

I am in receipt of your letter above and after speaking with all clients, and their respective
counsel, we hereby accept the terms of your settlement proposal dated January 3, 2021, made on

behalf of Secretary of State Brad Raffensperger, Governor Brian Kemp, and all Election Board
Officials, et al.

We are promptly voluntarily dismissing the following legal actions as per your request and
in consideration of the settlement:

Trump v. Kemp, (N. D. Georgia)
Trump, et al v. Raffensperger, et al., (Superior Court of Fulton County)

1
Still v. Raffensperger, et al., (Superior Court of Fulton County)
Boland v. Raffensperger, et al., (Supreme Court of Georgia)

We look forward to working and meeting with Mr. Germany to receive the heretofore
withheld Nov 3, 2020 election data. We will make our experts and your expert reports and
analyses available and we will appreciate being able to also be able to receive and compare those
reports against the Secretary of State’s expert reports, official election records, voter registration

records, applications for absentee ballots, investigative reports, and other relevant data and
information.

In the best interests of the parties, and the public, we hope that you will work with us on
mutually agreed upon protocols for this review.

We also believe it would be helpful and would request that we work together immediately
on a joint public statement mutually agreed upon and drafted for release, that the election contest
has been settled as described therein and that all parties and lawyers on both sides acted in good
faith for the good of the people and upholding the rule of law.

I am pleased that we were able to resolve all litigation disputes in this manner for the good

of the party and the nation, GOD BLESS AMERICA

  
 
 
  

V FIRM, LLC
LE

. Hilbert, Esq.
Managing Member

   

ce: The President of the United States Donald J. Trump
Donald J. Trump for President, Inc.
David J. Shafer
Andrew Boland (through David Guldenschuh)
Shawn Still
205 Norcross Street

Roswell, GA 30075

T: (770) 551-9310

F: (770) 551-9311

E: khilbert@hilbertlaw.com

CERTIFICATE OF COMPLIANCE
Pursuant to Northern District of Georgia Civil Local Rule 7.1D, the undersigned
counsel certifies that this NOTICE OF VOLUNTARY DISMISSAL was prepared
in Times New Roman, 14 point font, pursuant to Local Rule 5.1C.
CERTIFICATE OF SERVICE
I hereby certify that on this 7th day of January 2021, I did cause to be sent

though the Court’s CM/ECF system a true and accurate copy of the foregoing Notice

of Voluntary Dismissal to all parties receiving notice in this case.

 

 

Attorneys for Plaintiff
Georgia Bar No. 352877

205 Norcross Street
Roswell, GA 30075

T: (770) 551-9310

F: (770) 551-9311

E: khilbert@hilbertlaw.com

 
